                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

VICENTE RAMON CANTU                                                               PLAINTIFF

v.                              No: 4:19-cv-00699 BRW-PSH

GRIFFIN, et al.                                                               DEFENDANTS

                                        JUDGMENT

       Based on the order entered today, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 9th day of December, 2019.

                                                         Billy Roy Wilson _______________
                                                         UNITED STATES DISTRICT JUDGE
